Franklin App. No. 08AP-601. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. Upon review of the notice of appeal it is determined that the magistrate’s decision that is attached to the notice of appeal is not a final, appealable order.
Therefore, it is ordered by the court that appellant shall file an amended notice of appeal, with the judgment entry of the court of appeals attached, within 14 days of the date of this order. Failure to file a proper amended notice of appeal will result in dismissal of this appeal.